GRRALDC. MANN             Aus?     IX, m



    Hon. Tom L. Beauchamp              opinion  NO. o-1032
    Secretary of State                 Re: Is proposed charter of the
    Austin, Texas                      Motor Club of. Rast Texas an edu-
                                       cational undertaking within the
                                       purview of subdivision  2, Article
                                       1302, Revised Civil Statutes of
    Dear Sir:                          1925.
                This will acknowledge receipt   of your letter        of June
    23 3939, with which you submit the proposed charter of             the
    MoJor Club of East Texas, with a request that we advise            you
    whether or’ not the purpose therein expressed is for en           educa-
    tional undertaking.,within  the purvbw    of subdivision   2      of &-
    title  1302, Revised Civil Statutes of Texas, 1925.
                The purpose   clause    of such proposed   corporation   is:
                “The purpos,e of this Motor Club shall be an
          educational  enterprise,   to-wit:     This Motor Club
          shall be formed for the purpose of establishing,
          supporting and maintaining an automobile associa-
          tion with power to acquire and own all. property
          incidental  to such business,     to furnish road in-
          formation to the general public,       to aid. in general
          safety work for school children,       to guard against
          automobile accidents,    to distribute     safety litera-
          ture in order to reduce-automobile       accidents   and
          to work for b’etter laws regarding highway legisla-
          tion and to give   free information     in regard to
          state highway laws and regulations.”
               We have, this day, written you our opinion No. O-
     1028 on a similar question presented in the proposed charters
     of the Taxpayers Association  on Nacogdoches County, Texas.   We
     think that the law was fully considered and discussed  in such
     opinion and that it is determinative  of the question here pre-
     sent ed.
               We, therefore,  necessarily conclude, and, you are so
     advised, that the purpose, above set out, is not for an educa-
     tional undertaking within the purview of subdivision   2, Article
Hon. Tom L. Beauchamp, page 2          (O-1032)


1302, Revised   Civil   Statutes     of Texas,    1925.
            The proposed   charter     is,   herewith,    returned.
                                   Very truly     yours
                                   ATTORNEY
                                          GENERAL
                                                OF TEXAS
                                   By /s/ Lloyd Armstrong
                                   Lloyd Armstrong, Assistant
APPROVEDJUL 22, 1939
s/ W. F.Moore
FIRST ASSISTANTATTORNEZY
                      GBNERAL
LA:omb:wb
ENCL.
APPROVED:OPINIONCOMKITl'86
BY:     T.D.B., Chairman